Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 26 April 2021, has been entered and the Remarks therein, filed 26 October 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Essoh et al. in view of Alves et al., and Kwan et al., necessitated by Applicants’ amendment received 26 October 2021, specifically, amended claims 2 and 9, and new claims 22-35. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 2, 3, 7-9 and 22-35 are pending.
	Claims 2, 3, 7-9, 22-24, 26-28 and 30-32 are rejected.
	Claim 9, 25, 29 and 33-35 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 2, 3, 7-9 and 22-35 have the effective filing date of 05 December 2016.

Oath/Declaration
It is noted that Applicant has not executed one or more Oaths or Declarations signed by each inventor attesting to inventorship status. Residence and mailing address(es) should be included (MPEP 602.01(a)).

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021. Applicant amended claims 2 and 9 by deleting named designations to the corresponding SEQ ID NOs. (See originally-filed specification, pg. 26, para. [0110] thru pg. 27, cont. para. [0110]).

Claim Objections
	The objection to Claim 9, in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which the cited claim was amended.

Claims 9, 25, 29 and 33-35  are objected to because of the following informalities:
Claim 9 recites: “A pharmaceutical composition comprising a bacteriophage mixture comprising a nucleic acid having a nucleotide sequence SEQ ID NO: 1, SEQ ID NO:3, and SEQ ID NO:5”, which should read, “A pharmaceutical composition comprising a bacteriophage mixture comprising nucleic acids having the nucleotide sequences of SEQ ID NO: 1, SEQ ID NO:3, and SEQ ID NO:5.”
Claims 25, 29 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note, however, that, at this time, claims 9 and 23 are rejected under 35 USC §101 (see rejection below).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 2, 3 and 7-10 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which the cited claims were amended.

35 U.S.C. § 112(b)
The rejection of Claims 2, 3 and 7-10 under 35 U.S.C. §112(b) or 35 U.S.C. §112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 is a “use” claim, which is indefinite (MPEP 2173.05(q)).
Claim 8 recites: “The pharmaceutical composition of claim 2, wherein said composition is used in combination with an antibiotic.”

However, it is not clear whether the pharmaceutical composition is meant to include an antibiotic or whether the composition is intended to be administered along with an antibiotic; i.e., has some intended use. 
For the purpose of compact prosecution, the claim will be interpreted to mean that an antibiotic can be included in the pharmaceutical composition or it can be administered along with the pharmaceutical composition, within the context of relevant prior art.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 7-9, 22 and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
[A 101 rejection was made in the Non-Final Office Action mailed 26 April 2021.]
[This rejection is being made based on Applicant’s amendment.]

The instant claims were analyzed for eligibility pursuant to MPEP 2106. The instant claims are drawn to pharmaceutical compositions comprising bacteriophages. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).
The claimed compositions comprise naturally occurring bacteriophages. The bacteriophages appear to be naturally occurring species of bacteriophage. The specification recites: “The bacteriophages were isolated from sewage water from the Lisbon area” (pg. 51, para. [0194]). In some embodiments, one of the claimed compositions further comprises one or more additional bacteriophages (pg. 5, para. [0020]). In some embodiments, one of the compositions is formulated as an aerosol (pg. 5, para. [0020]). Other suitable formulations include an emulsion (pg. 33, para. [0126]), which could be comprised of natural products (e.g., water and plant-extracted oil). In some embodiments an antibiotic may be added to the composition (pg. 30, para. [0119]), which could be naturally occurring. As such, the instant claims recite a judicial exception (a natural phenomenon (product of nature)) in the form of pharmaceutical compositions comprising naturally occurring bacteriophages (STEP 2A, PRONG ONE: YES).
The instant claims are drawn to pharmaceutical compositions comprising naturally occurring bacteriophages which is a judicial exception. However, a method reciting administration of the compositions is not described. As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the exception (STEP 2A, PRONG TWO: NO).
The pharmaceutical compositions do not contain any other elements or compounds apart from those cited above as selected embodiments. Nothing in the instant specification suggests that the claimed pharmaceutical compositions exhibit any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed compositions from their naturally occurring counterparts. Components included in the formulations of aerosol and emulsion are not described in the specification. Therefore, the broadest reasonable interpretations of ‘aerosol’ and ‘emulsion’ would describe the bacteriophage suspended in water (to prepare an aerosol) or suspended in water and a naturally occurring oil (to prepare an emulsion). As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claim 9 under 35 U.S.C. §102(a)(1) as being anticipated by Essoh et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which claim 9 was amended.
The rejection of Claim 9 under 35 U.S.C. §102(a)(1) as being anticipated by Henry et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which claim 9 was amended.
The rejection of Claim 9 under 35 U.S.C. §102(a)(1) as being anticipated by Alves et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which claim 9 was amended.
The rejection of Claim 9 under 35 U.S.C. §102(a)(1) as being anticipated by Miyata et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which claim 9 was amended.
The rejection of Claim 9 under 35 U.S.C. §102(a)(1) as being anticipated by Kwan et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021, in which claim 9 was amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 2, 3, 8 and 9 under 35 U.S.C. §103 as being unpatentable over Essoh et al. in view of Henry et al., Alves et al., and Kwan, in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021.
The rejection of Claims 7 and 10 under 35 U.S.C. §103 as being unpatentable over Essoh et al. in view of Henry et al., Alves et al., and Kwan, as applied to claims 2, 3, 8 and 9 above, and further in view of Golshahi et al., in the Non-Final Office Action mailed 26 April 2021, is withdrawn in view of Applicants' amendment received 26 October 2021.
 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 2, 3 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Essoh et al. ((2013) PLOS ONE 8(4): 1-12) in view of Alves et al. ((2016; first published 08 Sept. 2015) Microb. Technol. 9(1): 61-74), and Kwan et al. ((2006) J. Bacteriol. 188(3): 1184-1187).
[All references cited in the Non-Final Office Action mailed 26 April 2021.]
[This rejection is being made based on Applicant’s amendment.]

Essoh et al. addresses some of  the limitations of claim 2, and the limitations of claims 3 and 8.
Regarding claims 2, 3 and 8, Essoh et al. teaches that phage therapy may become a complement to antibiotics in the treatment of chronic Pseudomonas aeruginosa infection (pg. 1, Abstract [Claim 8]). Six different phages were purified from “pyophage”, a commercial cocktail directed against five different bacterial species, including P. aeruginosa. Among 47 P. aeruginosa strains 34 were lysed by at least one isolated phage (pg. 1, Abstract] [Claim 3]). Annotated sequences were deposited at EMBL-EBI under accession number HE983845.1 for phage vB_PaeM_C2-10_Ab01 (pg. 3, column 1, last para. thru column 2, lines 1-2 [Claim 2- a bacteriophage with at least 97% sequence identity to SEQ ID NO: 1 = 97.90%; see NCBI Blast search history for SEQ ID NO: 1]).
Essoh et al. further teaches that an efficient therapeutic cocktail, with regard to the treatment of a Pseudomonas aeruginosa infection, would contain genetically diverse species of bacteriophages (pg. 1, Abstract).

Essoh et al. does not show: 1) a pharmaceutical composition comprising two other bacteriophages with nucleotide sequences with at least 97% identity to SEQ ID NO.: 3, and SEQ ID NO.: 5 [Claim 2].

Alves et al. addresses some of the limitations of claim 2.
	Regarding claim 2, Alves et al. shows the use of phages to formulate a cocktail with the potential to eliminate P. aeruginosa PAO1 planktonic cultures (pg. 61, column 1, Summary).The genome sequence of isolated phage DL52 has been deposited in the GenBank database under accession number KR054028.1 (pg. 72, column 2, last para. [Claim 2- a bacteriophage with at least 97% sequence identity to SEQ ID NO.: 3 = 97.41%; see NCBI Blast search history for SEQ ID NO: 3]).
	Alves et al. further teaches that phages were tested against P. aeruginosa isolates in order to select those with broad host ranges. Six of the 11 phages were selected to establish a phage cocktail, as their combinations gave the highest percentage of coverage against the target pathogens (pg. 62, column 2, lines 9-14)

Kwan et al. addresses some of the limitations of claim 2.
	Regarding claim 2, Kwan et al. shows a genomic analysis of 18 P. aeruginosa phages, including nine newly sequenced DNA genomes. The analysis indicates a tremendous reservoir of proteome diversity (pg. 1184, Abstract). The P. aeruginosa bacteriophage genomes have been deposited into the NCBI and assigned the following GenBank accession numbers, including DQ163913.1 (PA73) (pg. 1186, column 2, para. 2 [Claim 2- a bacteriophage with at least 97% sequence identity to SEQ ID NO.: 5 = 98.59%; see NCBI Blast search history for SEQ ID NO: 5]).

It is noted that the functional limitation ‘having antibacterial activity against Pseudomonas aeruginosa’ is considered to be an inherent property of the bacteriophage represented by SEQ ID NOs.: 1, 3 and 5.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a pharmaceutical composition comprising a bacteriophage, which has at least 97% sequence identity to SEQ ID NO.: 1, as shown by Essoh et al., by adding other bacteriophages to the composition having at least 97% sequence identity to SEQ ID NOs.: 3 and 5, as shown by Alves et al. and Kwan et al., respectively, with a reasonable expectation of success, because, Alves et al. and Kwan et al. show bacteriophages which infect Pseudomonas aeruginosa strains, which is the type of bacteriophage, shown by Essoh et al. (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Essoh et al. teaches that an efficient therapeutic cocktail would include genetically diverse bacteriophage (pg. 1, Abstract), and Alves et al. teaches that bacteriophage that are combined in a cocktail with broad host ranges results in a cocktail with a high percentage of therapeutic coverage against target P. aeruginosa pathogens (pg. 62, column 2, lines 9-14). That is, one of ordinary skill in the art would be motivated to combine as many genetically diverse and/or broad spectrum bacteriophages as possible in order to produce an anti-bacterial therapeutic with the highest optimal efficacy.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7, 27, 30 and 31 are rejected under 35 U.S.C. §103 as being unpatentable over Essoh et al. in view of Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above, and further in view of Golshahi et al. ((2010) J. Appl. Microbiol. 110: 106-117).
[Golshahi et al. cited in the Non-Final Office Action mailed 24 April 2021.]
[This rejection is being made based on Applicant’s amendment.]

Essoh et al. in view of Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above, do not show: 1) the composition is formulated for administration as an aerosol [Claim 7]; 2) a nebulizer [Claim 27]; and 3) an inhaler [Claims 30 and 31].

Golshahi et al. addresses the limitations of claims 7, 27, 30 and 31.
Golshahi et al. shows a study to determine the feasibility of formulating and aerosolizing powders containing bacteriophages KS4-M and ϕKZ for lung delivery for the treatment of pulmonary Burkholderia cepacia complex and Pseudomonas aeruginosa infection (pg. 106, Abstract, Aims [nexus to Essoh et al., Alves et al. and Kwan] [bacteriophages having anti-bacterial activity against Pseudomonas aeruginosa] [nexus to Alves Mendes et al.] [phage composition as a dry powder formulation]).
Regarding claim 7, the methodology and the results obtained with the preparation and aerosolization of only the most successful formulations are presented. The formulation was considered successful, because of the best inhaled FPF (fine particle fraction) and phage viability in FPF for both KS4-M and ϕKZ bacteriophages among all the other tested formulations (pg. 109, column 1, para. 1 [Claim 7]).
Regarding claims 27, 30 and 31, previous studies showed the successful nebulization of endotoxin-removed KS4-M bacteriophages active against BCC (Bulkholderia cepacia complex). The results suggested that nebulization can deliver bacteriophages in reasonable viable titers to the lungs as inhaled aqueous aerosol droplets (pg. 107, column 1, para. 1). Pressurized metered dose inhalers and dry powder inhalers are the two other most common methods prescribed for aerosol administration to the lungs, besides nebulization (pg. 107, column 1, para. 2 [Claim 27- A nebulizer] [Claims 30 and 31- An inhaler]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a pharmaceutical composition comprising three bacteriophages according to the specific SEQ ID NOs. as described in the claim 2, as shown by Essoh et al. in view Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above, by formulating the composition for administration as an aerosol, as a nebulizer or as an inhaler [Claims 7, 27, 30 and 31], as shown by Golshahi et al., with a reasonable expectation of success, because Golshahi et al. shows pharmaceutical compositions comprising bacteriophages for the treatment of P. aeruginosa infections, which are the types of bacteriophages, shown by Essoh et al. in view Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Golshahi et al. teaches that there are several modes of bacteriophage delivery to the lungs which include dry powder inhalers, nebulizers/aerosolization. That is, one of ordinary skill in the art would have been motivated to have formulated bacteriophage compositions for delivery to various body surfaces (i.e., internal and external) so as to maximize the breadth of its overall therapeutic value, by way of optimizing the pharmaceutical bacteriophage composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 22, 24, 26, 28 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Essoh et al. in view of Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above, and further in view of Alves Mendes et al. (U.S. Patent Application Publication No. 2015/0150919 A1). 
[This rejection is being made based on Applicant’s amendment.]

Essoh et al. in view of Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above, do not show: 1) the composition is an emulsion [Claim 22]; 2) the composition is a lotion, cream, or ointment [Claim 24]; and 3) the composition is a dry powder [Claims 26, 28 and 32].

Alves Mendes et al. addresses the limitations of claims 22, 24, 26, 28 and 32.
Alves Mendes et al. shows novel cocktails of bacteriophage strains F44/10, F125/10, F770/05, F510/08, F1245/05, other phage and/or variants thereof (pg. 1, para. [0002] [nexus to Essoh et al., Alves et al. and Kwan et al.] [bacteriophage composition therapies]). Methods of treatment using said cocktails of bacteriophage strains include treatment of infections caused by Pseudomonas aeruginosa (pg. 1, para. [0002] [nexus to Essoh et al., Alves et al. and Kwan et al.] [treat P. aeruginosa infections]).
Regarding claims 22, 24, 26, 28 and 32, pharmaceutical compositions comprising a phage cocktail can be formulated in a unit dose or multi-dose formulation. Preferred formulations include emulsions and powders. The pharmaceutical compositions can be administered topically in the form of a lotion, a cream, an ointment or a dusting powder or can be administered by inhalation (pg. 11, para. [0080] thru [0081] [Claim 22] [Claim 24- lotion, cream, ointment] [Claims 26, 28 and 32- dry powder]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a pharmaceutical composition comprising three bacteriophages according to the specific SEQ ID NOs. as described in the claim 2, as shown by Essoh et al. in view Alves et al., and Kwan, as applied to claims 2, 3 and 8 above, by formulating the composition for administration as an emulsion, a lotion, cream or ointment, or as a dry powder [Claims 22, 24, 26, 28 and 32 ], as shown by Alves Mendes et al., with a reasonable expectation of success, because Alves Mendes et al. shows pharmaceutical compositions comprising bacteriophages for the treatment of P. aeruginosa infections, which are the types of bacteriophages, shown by Essoh et al. in view Alves et al., and Kwan et al., as applied to claims 2, 3 and 8 above (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Alves Mendes et al. teaches that bacteriophage formulations can take the form of topical delivery, such as lotions and emulsions. That is, one of ordinary skill in the art would be motivated to formulate bacteriophage compositions for delivery to various body surfaces (i.e., internal and external) so as to maximize the breadth of its overall therapeutic value, by way of optimizing the pharmaceutical bacteriophage composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-6, filed 26 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are not persuasive.
Applicant’s arguments, pp. 4-5, filed 26 October 2021, with respect to the 35 U.S.C. §101 rejection, have been fully considered but they are not persuasive.

1. Applicant remarks (pp. 4-5), with regard to the 101 rejection, that the anti-bacterial effects of the cocktail comprising three different phages (namely, F99/10, F27/12 and F95/13, which is the combination covered by claim 2) is compared with the anti-bacterial effect of each phage individually. The combination performed markedly better than the individual phages, leading to a 99.2% reduction in culture growth as compared to the control. The individual phages did not reduce growth more than 80.6%. See Specification reporting results at [0301] vs. [0303] and compare Figures 12 and 13. Given that the cocktail of phages had broader properties than the individual phages, the instant claims do recite elements that amount to significantly more than the judicial exception.
However, in response to Applicant, the experiments performed in para. [0301] and [0303] of the specification do not describe a comparison of the anti-bacterial activity of the three bacteriophage combination, as recited in claims 2 and 9, vs each of the bacteriophage individually. Figure 16, which pertains to the para. [0301] experiment, shows the antibacterial activity (log cfu/g of remaining viable bacteria P. aeruginosa strain 1992/05) of an infected group of mice vs a phage treated group of mice vs an antibiotic treated group of mice. The phage treatment group appears to be have been administered as a cocktail of the three bacteriophage, as cited in claims 2 and 9; i.e., F99/10, F27/12 and F95/13 (strain name designations now deleted from the claims).
Further in response to Applicant, Figure 12 is a graph of the antibacterial activity of each of bacteriophage F99/10, F27/12 and F95/13 individually in the presence of P. aeruginosa strain 1992/05; Figure 13 is a graph the antibacterial activity of the three bacteriophage cocktail in the presence of P. aeruginosa strain 1992/05. However, because the data are not plotted on the same graph, the purported ‘significantly more’ data is not readily apparent. That is, because the data are plotted on different graphs, it is difficult to tell whether or not there is a significant difference between the combination of bacteriophage vs the bacteriophage applied individually with regard to antibacterial activity. Applicant should supply one graph containing both sets of data in order for the ‘significantly more’ argument to be considered.

2. Applicant remarks (pg. 5 thru pg. 6, para. 1), with regard to the 103 rejection, that the Examiners rejection amounts to a hindsight picking and choosing amongst all P. aeruginosa phages known to infect at least one strain of P. aeruginosa to arrive
at the claimed combination. For the present rejection, with the benefit of hindsight, the Examiner cites to Essoh, Alves, and Kwan which are each alleged to describe one of the three claimed phages. Essoh and Alves also describe combining select phages into a cocktail. Other than being able to infect P. aeruginosa, no particular reason is provided to select DL52 disclosed in Alves and DQ163913 disclosed in Kwan and combine with HE983845 disclosed in Essoh from among all the known phages that infect P. aeruginosa to arrive at a phage cocktail with these three phages. In fact, more strains of P. aeruginosa were resistant to the DL52 phage compared to the other 5 phages in the cocktail of Alves. (See Alves, Table 2.) A POSA may have been more likely to select one of the other 5 phages that demonstrated broader sensitivity to strains of P. aeruginosa.
	However, in response to Applicant, both Essoh et al. and Alves et al. teach that combining a number of different bacteriophages in a composition or cocktail so as to increase the breadth of target pathogens to be infected is preferable to including only one species or strain of bacteriophage in said composition. Alves et al. does include phage DL52 in a selected phage cocktail: “Hence, the selected phages- DL52,
DL54, DL60, DL62, DL64 and DL68- gave a total coverage of 90% [95% confidence interval (CI), 62% to 94%; 18 isolates out of 22 were susceptible] (pg. 62, column 2, lines 14-17).  Therefore, one of ordinary skill in the art would select those bacteriophage for inclusion in a cocktail composition which infect different P. aeruginosa isolated strains rather than necessarily selecting many bacteriophage types or strains which infect the same types of P. aeruginosa isolated strains. Kwan et al. shows that, in view of comparative sequence analysis, most of the phages which exhibit antibacterial activity against P. aeruginosa, displayed little relationship to each other (pg. 1184, Abstract). In general, then, one of ordinary skill in the art would combine any number of bacteriophage in a composition in order to exert maximal antibacterial activity against the largest possible number of P. aeruginosa isolates, and, alternatively, against one or more types of pathogenic bacteria, in view of the teachings of Essoh et al., Alves et al., and Kwan et al. 
	
3. Applicant remarks (pg. 6, para. 2), that the claimed combination of phages are surprisingly effective at suppressing growth of P. aeruginosa.
However, in response to Applicant, it is well known that expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof (MPEP 716.02(c)(II)); an enhancement is not necessarily sufficient to show unexpected results.  See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995.); and unexpected results "must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). That is, because the cited strains of bacteriophage in the prior art, as well as those cited in the claimed subject matter, infect and kill Pseudomonas aeruginosa, it would not be unexpected to one of ordinary skill in the art that a composition comprising more than one of selected bacteriophages combined in a composition would exhibit a greater level of antibacterial activity than only one of the bacteriophage in a composition.

Allowable Subject Matter
It is noted that claims 9, 23, 25, 29 and 33-35 are free of prior at.
However, it is noted that claims 9 and 23 are rejected under 35 USC §101, as recited above.
Claim 9 describes a pharmaceutical composition comprising a bacterial mixture comprising nucleic acids having the nucleotide sequences of SEQ ID NO.: 1, SEQ ID NO:3, and SEQ ID NO:5.
A search of the prior art shows that there is one- 100% nucleotide sequence match to SEQ ID NO.: 1. Although unpublished, the sequence was deposited in GenBank with accession number GU068593.1 in 2009. There is no 100% nucleotide sequence match to SEQ ID NO.: 3. There is one- 100% match to SEQ ID NO.: 5, but the deposit date and date of the published reference which cites the relevant strain are later than the effective filing date of the claimed subject matter.
Claims 23 and 25 are dependent upon claim 9.
Claim 29 describes a nebulizer comprising the pharmaceutical composition of claim 9.
Claims 33-35 describe an inhaler comprising the pharmaceutical composition of claim 9.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631